Citation Nr: 0113391	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  98-01 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder, evaluated as 30 percent disabling 
prior to June 2, 1999.

2.  Entitlement to an increased initial rating for post-
traumatic stress disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This rating decision granted service 
connection for post-traumatic stress disorder and awarded a 
30 percent evaluation, effective from October 8, 1996.  In a 
February 2000 rating decision the RO increased the veteran's 
evaluation for post-traumatic stress disorder to 50 percent, 
effective from June 2, 1999. 

The veteran testified before the undersigned member of the 
Board at the RO in March 2001.  At this hearing the veteran 
submitted additional evidence along with a waiver of RO 
consideration of the newly submitted evidence.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2097-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The record reveals that the veteran received psychiatric 
treatment on two occasions in February 1998 from the Hutson 
Center.  The RO sent a letter to the Hutson Center in August 
1998 requesting copies of the veteran's treatment records.  
The record does not indicate that any response was received.  
The veteran was not informed of the unsuccessful attempt to 
obtain these records.  When VA is unable to obtain relevant 
records sought, VA is required to notify the veteran and 
explain the effort that the VA made to obtain those records 
and describe any further action to be taken.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Another attempt to obtain the identified 
records should be made and the veteran should be informed of 
the outcome of this attempt.  

At a June 1999 VA examination the veteran reported receiving 
psychiatric treatment at the Century Health Center.  The 
description of this treatment indicates that the veteran 
actually was referring to his treatment at the Hutson Center.  
However, this should be verified.  If the veteran actually 
did receive additional psychiatric treatment at Century 
Health Center an attempt must be made to obtain the 
appropriate treatment records.

At the March 2001 hearing the veteran testified that he was 
about to receive additional treatment for his post-traumatic 
stress disorder at the Lima VA Mental Health Clinic.  The 
Board believes that copies of the veteran's initial 
examination report and his counseling reports from this 
facility would be helpful in adjudicating the veteran's 
claims.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should contact the veteran and 
his representative, and request that they 
provide the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
possess additional records pertinent to 
the claims for increased ratings for 
post-traumatic stress disorder.  With any 
necessary authorization, the RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran and his representative, which are 
not currently of record.  This should 
include an attempt to obtain records from 
the Hutson Center, and if appropriate, 
the Century Health Center.  This should 
also include obtaining the veteran's 
records from Lima VA Mental Health 
Center. 

2.  Thereafter, the veteran should be 
afforded a comprehensive VA examination 
by a board certified psychiatrist, if 
available, to determine the current 
severity of his service-connected post-
traumatic stress disorder.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
studies and tests should be performed.  
All manifestations of the service-
connected post-traumatic stress disorder 
should be described in detail.  The 
psychiatrist must assign a Global 
Assessment of Functioning (GAF) score 
consistent with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS IV, and 
explain what the assigned score 
represents.  The examiner should also be 
requested to offer an opinion concerning 
the degree of the veteran's occupational 
and social impairment due to his service-
connected post-traumatic stress disorder, 
to include whether it renders him 
unemployable.  A complete rationale 
should be given for all opinions and 
conclusions expressed. 

3.  The RO must notify the veteran and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claim.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the veteran and which 
portion, if any, by VA.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the claims for an 
increased initial rating for post-
traumatic stress disorder, in excess of 
30 percent prior to June 2, 1999, and in 
excess of 50 percent currently.  For the 
period prior to November 7, 1996, the 
claim should be considered only with 
respect to the former criteria for 

rating post-traumatic stress disorder.  
See VAOGCPREC 3-2000 (April 10, 2000).  
For the period from November 7, 1996, the 
RO must consider both the former rating 
criteria for the evaluation of post-
traumatic stress disorder, 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), and the new 
schedular criteria for rating post-
traumatic stress disorder, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (effective 
from November 7, 1996), and rate the 
veteran's disability by reference to 
whichever schedular criteria is more 
favorable to him.  When readjudicating 
the claims the RO must also take into 
consideration the applicability of staged 
ratings.  See Fenderson v. West, 12 Vet. 
App 119 (1999).  The RO should also 
consider whether the claim should be 
referred to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2000).

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
including reflecting RO consideration of 
all pertinent evidence received since 
issuance of the February 2000 
supplemental statement of the case, and 
be given the opportunity to respond 
thereto.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




